Citation Nr: 1000405	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-07 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1. The Veteran died in October 2003; the immediate cause of 
death was hepatocellular carcinoma due to hepatitis C; 
neither of these disorders was present in service or related 
to service or service-connected disability. 

2. At the time of the Veteran's death, service connection was 
in effect for internal derangement of the left knee, 
evaluated as 60 percent disabling, facial scarring, evaluated 
as 30 percent disabling, and spondylosis and 
spondylolisthesis, evaluated as 20 percent disabling.
  

CONCLUSION OF LAW

Hepatocellular carcinoma and hepatitis C were not incurred in 
or aggravated by active service, and were not related to 
service connected disability; a disability incurred in or 
aggravated by service did not cause or contribute to cause 
the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the appellant was provided with a VCAA 
notification letter in November 2003, prior to the initial 
unfavorable AOJ decision issued in March 2004.  

The Board observes that the pre-adjudicatory VCAA notice 
informed the appellant of the type of evidence necessary to 
establish service connection for the cause of the Veteran's 
death, how VA would assist her in developing her claim, and 
her and VA's obligations in providing such evidence for 
consideration.

With regard to the notice requirements under Dingess/Hartman, 
the appellant was not provided notice as to disability 
ratings and effective dates.  Nevertheless, the Board finds 
that no prejudice to the appellant has resulted from this 
lack of notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the appellant's 
claim, any questions as to the assignment of disability 
ratings and effective dates are rendered moot.     

The Board notes that, while the appeal was pending, the Court 
issued a decision with regard to the content of VCAA notices 
relevant to DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  In Hupp¸ the Court held that a notice with 
regard to a claim for DIC benefits must include (1) a 
statement of the conditions (if any) for which the Veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected disability and (3) a explanation of the evidence 
and information required to substantiate a DIC claim based on 
a disorder not yet service connected.  Additionally, if the 
claimant raises a specific issue regarding a particular 
element of the claim, the notice must inform the claimant of 
how to substantiate the assertion, taking into account the 
evidence submitted in connection with the application.  

In the present case, the March 2004 letter informed the 
appellant of the evidence necessary to support a claim for 
DIC benefits based on service-connected death, but not the 
disabilities for which the Veteran was service-connected or 
of the evidence necessary to support a claim for benefits 
based on a nonservice-connected disorder.  However, with 
regard to the former, the Board observes that in a June 2004 
informal hearing presentation, the appellant, through her 
representative, discussed the Veteran's service-connected 
disabilities.  Thus, the Board determines that the appellant 
had knowledge of the Veteran's service-connected disabilities 
such that any lack of notice was harmless to her appeal.  

Additionally, the appellant has specifically argued that the 
Veteran's death was a result of nonservice-connected 
hepatitis C and offered argument and evidence related to how 
that disorder was incurred during service, thereby revealing 
that she understood the evidence necessary to substantiate a 
claim for benefits based on a nonservice-connected disorder.  
Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim and obtaining a 
VA opinion.  The Veteran's service treatment records, an 
April 2004 VA opinion, and August 2009 opinion from an 
infectious disease specialist with the Veteran's Health 
Administration (VHA) were reviewed by both the AOJ and the 
Board in connection with adjudication of the claim. 

With regard to the VA opinions, the Board notes that once VA 
undertakes to obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  In this case, the April 2004 VA 
examiner reviewed the claims file and noted relevant 
documents in service treatment records and post-service 
treatment evidence prior to offering a negative nexus 
opinion.  However, the Board observes that the examiner 
failed to provide any rationale for his responses to the 
questions posed and accordingly, the Board determines that 
the opinion is inadequate.  For this reason, the Board 
requested an opinion from an infectious disease specialist 
within the VHA.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901(d) (2009).  The specialist, Dr. GF, reviewed the 
claims file and also provided a negative nexus opinion; 
however, contrary to the aforementioned opinion, he supplied 
an explanation for his conclusions that was based in specific 
records in the claims file.  Therefore, the Board finds that 
this opinion provides an adequate basis for deciding the 
claim. 

The Board notes that no opinion has been obtained that 
addresses the appellant's theory, stated in her March 2005 
substantive appeal, that the medication prescribed for the 
Veteran's service-connected disabilities hastened his death 
by masking the early signs and symptoms of his liver disease.  
However, as there is no competent evidence in the record to 
support this contention, the Board determines that obtaining 
a VA opinion with respect to this contention is unnecessary.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA opinion with respect to the issue 
on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the 
appellant's claim without further development and additional 
efforts to assist or notify the appellant in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant).  Therefore, the Board 
determines that the appellant will not be prejudiced by the 
Board proceeding to the merits of the claim.



II. Analysis

The appellant is seeking DIC benefits based on service-
connected death of the Veteran.  At the time of the Veteran's 
death, service connection was in effect for internal 
derangement of the left knee, evaluated as 60 percent 
disabling, facial scarring, evaluated as 30 percent 
disabling, and spondylosis and spondylolisthesis, evaluated 
as 20 percent disabling.  Additionally, the Veteran had been 
assigned a TDIU rating from April 1996 onward.    
  
The appellant contends that the Veteran's hepatitis C, which 
led to the development of hepatocellular carcinoma, was 
incurred as a result of blood transfusions given during 
service.  She has also claimed that the medication the 
Veteran took for his service-connected disabilities 
accelerated his death by masking his liver disease, thereby 
delaying treatment.  Consequently, she argues that service 
connection is warranted for the cause of the Veteran's death.  
There is no competent evidence of record to support the 
assertion of death acceleration due to medication.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1). 
  
As reported on the Veteran's death certificate, he died in 
October 2003 of hepatocellular carcinoma due to hepatitis C.  
The record suggests that the hepatitis C was not indentified 
until such time as the liver cancer was diagnosed.  In this 
regard, the Board notes that post-service treatment records, 
dated through August 2000, do not reflect that the Veteran 
was known to have hepatitis C. 

Service treatment records are also silent for any reference 
to hepatitis C or any liver disorder.  Nevertheless, the case 
turns on whether the Veteran's hepatitis C infection was 
incurred during service.  In this regard, the Board observes 
that service treatment records reflect that the Veteran had 
suffered injuries to his face, back, and left knee and also 
that he was involved in a motor vehicle accident.  
Additionally, surgeries on his face and left knee were 
documented; however, nothing in these records shows that a 
blood transfusion was necessary during or as a result of any 
of these injuries or medical procedures.       

There are also conflicting medical opinions with regard to a 
relationship between the Veteran's hepatitis C infection and 
his service.  The Board must determine, as a question of 
fact, both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Court has found that guiding factors in evaluating the 
probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  See Nieves-Rodriguez, 22 
Vet. App. 295, 302 (2008).  An opinion that contains only 
data and conclusions is afforded no weight.  Id.

Initially, as discussed above, the Board finds that the April 
2004 VA opinion is inadequate.  Id.  Therefore, the Board 
will not discuss the opinion in detail.  

In a November 2003 letter, Dr. RK indicated that, although 
the source of the Veteran's hepatitis C infection is unclear, 
the most likely source was transfusion of infected blood 
during surgeries the Veteran underwent in the 1960s or 1970s, 
when there were not yet tests available for the hepatitis 
virus.  The Board notes that Dr. RK was one of the Veteran's 
treating physicians; however, he expressed no knowledge of 
the Veteran's medical history as documented in the claims 
file or his service treatment records.  The mere lack of 
review of the claims file does not alone nullify the value of 
a medical opinion if the history provided to the medical 
professional was an accurate reflection of the Veteran's 
history as documented in the file.  Id. at 303.  
Nevertheless, as the service treatment records do not 
document blood transfusions and Dr. RK provides no 
explanation as to why he believed that such blood 
transfusions took place, but were left undocumented, the 
Board concludes that Dr. RK did not have an accurate 
understanding of the Veteran's medical history prior to 
stating his opinion.  Accordingly, the Board finds that the 
opinion of Dr. RK carries no probative weight.

In contrast, the August 2009 VHA opinion by Dr. GF states 
that not only did he find no evidence of a blood transfusion 
in service, but also that there was no medical condition in 
service that would ordinarily be treated with a blood 
transfusion.  Therefore, he found that it was not at least as 
likely as not that the Veteran received a blood transfusion 
in service.  Additionally, he stated that hepatitis C 
infection is transmitted parenterally in most cases, but that 
there was no intravenous drug use of record.  He also 
indicated that there is a small risk of transmission through 
sexual exposure, but observed that, although there was one 
documented screen for gonococcal infection, the circumstances 
surrounding that screening were not discussed.  Based on 
these facts, Dr. GF concluded that it was not at least as 
likely as not that the Veteran contracted hepatitis C from a 
blood transfusion or other risk factor in service.  As Dr. GF 
had access to the claims file and provided bases for his 
opinion based in specific details reported in the service 
treatment records, the Board affords this opinion significant 
probative weight. 

Thus, the competent and probative evidence does not relate 
the Veteran's hepatitis C or his death to his military 
service.  Consequently, the only evidence of record that the 
Veteran's cause of death was related to events in his service 
is the appellant's own statements.  Laypersons are competent 
to speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent competent and probative 
evidence of a nexus between the cause of the Veteran's death 
and his military service, service connection for cause of 
death is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.  
Therefore, her claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


